Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 24 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 12.
My dearest Friend.
Ghent 24 June 1814.

At length I may indulge the hope of having reached the remotest bound of the distance which separates me from you, and that when I move again, it will be to return to you. Mr Russell left his Son at Amsterdam having placed him at a School where Mr Bourne had his two sons. Being thus left alone, he took a seat with me, in the Dormeuse. We left Amsterdam at 6 in the Morning, the day before Yesterday, and at 3 Yesterday afternoon reached Antwerp. We had then not much more than 30 English Miles to this place, and could easily have arrived here last Evening; but the river was to be crossed at Antwerp—The tide was low, and the wind adverse—So that we were obliged to wait there untill 11 this Morning—From that time untill half past four this afternoon we were riding over one of the most fertile Countries and one of the finest Roads in the World—Here we alighted at the Hotel des Pays-Bas; and I devote the remainder of the day to you.
We are the first upon the ground. Mr Clay arrived at Amsterdam the Evening before we left it—But as I happened to be at the Theatre; as he lodged at a different house from that where we were, and as we departed so early the next Morning, I did not see him—His intention was to quit Amsterdam this day, and we expect him here the day after to morrow.—Coll: Milligan was here the day before Yesterday, and engaged lodgings for Mr Bayard, at the house where I now write, and the first question the Landlady asked us when we entered the house was whether we were Mr Bayard—I suppose therefore that he will be here this Night, or to-morrow—
The Coll: after taking the lodgings for his friend and patron went off upon a tour to Lille from which he has not yet returned—Mr: Gallatin was still in London last Friday, and had not fixed upon the day of his departure: but he must before this have heard of our arrival at Amsterdam; and from London, he may with ease come here in three days.—Of the English Commissioners we have neither sign nor symptom—We only hear that they intend to move much at their leisure; and to wait to be informed that we are all here, before they budge from home.
Saturday Morning 25 June.
You are sufficiently acquainted with my disposition to know that it was some, and not inconsiderable gratification to my feelings, to find myself the first here—It was unavoidable that some of us should wait a few days for the others; and I am very sure there was not one member of the Commission so anxious to avoid waiting, as I was to avoid being waited for—Even my detention at Reval, so mortifying and vexatious to myself has not for one hour delayed the movements of my Colleagues, nor retarded the time of our meeting at this place—One consequence it has however had which I still deeply regret. I have told you heretofore that Coll: Milligan was sent by Mr Bayard as a special Messenger to Gothenburg, to propose the alteration of the place, and that Messrs Clay and Russell consented to it upon Condition that the proposition should come in form from the English side—It was accordingly so made, and accepted and I found myself destined to Ghent instead of Gothenburg, without having had any voice in the question—Had I not been so unfortunately detained at Reval, I should have been at Gothenburg, when Coll: Milligan arrived there upon his Embassy; and in that case none of us would ever have come to Ghent—For myself at least I can answer—I never would have consented to come here—If a Majority of my Colleagues had concluded upon the measure, I would have returned immediately to St: Petersburg, and left them to conclude the Peace as they saw fit—At this hour I should have been with you—If in consequence of my adhesion to Gothenburg, the conclusion had been to meet there, I have no doubt that at this Moment, the whole business would have been finished—We could have been all assembled before the first of this Month, and what we have to do could not have taken three weeks of time—I should now have been on my way to join you—I still believe, as I wrote you from Stockholm that we shall not all be here sooner than the middle of July—The change of place has thus wasted nearly two Months, of June, and in my full conviction, to no useful purpose whatever—We shall finish the business as we should have done at Gothenburg, but two Months later, and at no small waste of public money as well as of Time.
My aversion to this new arrangement arises however from considerations solely and exclusively of the public interest—For myself, I must acknowledge that my second Voyage and Journey has been far more agreeable than the first—It was in the first place more expeditious. I received the notification to come here, within thirty miles of Stockholm, and that day three weeks I was on the spot—I had been nearly six weeks in going from St: Petersburg there; certainly not half the distance—It was also in all its Circumstances more pleasant.—The Voyage from Gothenburg to the Texel was like a party of Pleasure—A large, comfortable and fast sailing Ship—Excellent fare, and agreeable company—From the Texel to this place the Roads are all good, and the Country at this Season is one continual Garden. We have all the time been approaching to the Summer, while the Summer has been approaching us.—The Weather has been, exactly such as a traveller could wish for—Not so cold as to be uncomfortable, nor so warm as to be oppressive, to the horses or to ourselves—I have revisited a Country, endeared to me by many pleasing recollections of all the early stages of my life—Of infancy, youth, and manhood—I found it in all its charms, precisely the same that I had first seen it; precisely the same that I had last left it—Sweden since I saw it before has changed; greatly changed; and by no means for the better—It was then though a poor, apparently a happy Country—It is now, a picture of misery—But if there is any thing upon Earth that presents an image of permanency, it is the face of Holland—The only change that I could perceive in it, is an improvement—The Cities, and the Country around them, have I think an appearance rather more animated and flourishing than I ever witnessed heretofore—Their connection with France has infused into them a small portion of the french activity and vivacity—In this Country the change has been much greater—Antwerp when I first saw it, was a desolation—A mournfull Monument of Opulence in the last stage of decay—It is now again what it had once been a beautiful and prospering City—But an English Garrison, in possession of the place, and English Commissaries daily expected to carry away in triumph one third of the formidable fleet floating on the River and to demolish all the ships on the Stocks, the precious hopes of futurity, present a fearful foreboding of what Antwerp will soon be again—The fate of Belgium is yet undecided—Austria, Prussia, Holland, France and England, all covet its possession, and the Prospect now is that the gold of England will turn the scales—The Netherlands will be a British Province—
I say no more—For I know not whether even this will not stop my Letter on the road and prevent its ever coming to your hands. The British Government has substantially brought us upon British ground, without our being aware of it.—N’importe—Let them read if they will—Here in this City, there is not as yet an English Garrison; but Prussians—And during the interregnum, Travellers pass with more facility and less molestation than they would under any regular & legitimate Government. Perhaps Letters may be equally licenced—if not, I trust they will let this pass; and whether with the whole, or only half a seal is of not much consequence to your ever affectionate friend

A.